IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00406-CR
                                 No. 10-14-00407-CR

MICHAEL EDWARD STRICKLAND,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                          From the 82nd District Court
                               Falls County, Texas
                          Trial Court No. 8032 and 8033


                                       ORDER


       Michael Edward Strickland was convicted in 2007 for the offense of indecency

with a child by sexual contact. See TEX. PENAL CODE ANN. 21.11(a)(1) (West 2011). He is

currently appealing the trial court’s denial of his request for post-conviction DNA

testing.

       The Court electronically received and filed a reporter’s record in these appeals on

February 27, 2015. Upon closer inspection, the reporter’s record that was filed pertains
to Strickland’s original plea of guilty and his subsequent revocation proceeding in 2006

and 2007, respectively. It does not pertain to a hearing, if any, on the trial court’s ruling

on Strickland’s request for post-conviction DNA testing.

        Accordingly, the reporter’s records filed on February 27, 2015 in appellate case

numbers 10-14-00406-CR and 10-14-00407-CR are stricken.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reporter’s record stricken
Order issued and filed April 23, 2015




Strickland v. State                                                                    Page 2